DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0194322 A1 (Usui).
	Han discloses, referring primarily to figures 2-4, a control circuit board (20, [0087]) comprising: a board (60) including a first surface and a second surface, wherein the first surface and the second surface are on opposite sides of the board; an integrated circuit (30) disposed on the first surface of the board; and a pad group (50) disposed on the second surface of the board and electrically connected to the integrated circuit through a through-hole (62, 64, 66) formed in the board [claim 1], wherein a protective film (56) having electrical insulation removably covers the pad group ([0064]) [claim 2].

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0292091 A1 (Han).
	Han discloses, referring primarily to figures 4 & 5, a control circuit board (200, [0043]) comprising: a board (105) including a first surface and a second surface, wherein the first surface and the second surface are on opposite sides of the board; an integrated circuit (205) disposed on the first surface of the board; and a pad group (115) disposed on the second surface of the board and electrically connected to the integrated circuit through a through-hole (130) formed in the board [claim 1], wherein the pad group includes a plurality of pads that extend in a first direction and are placed at equal distances along a second direction that is perpendicular to the first direction (best seen in figure 4) [claim 3].

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0211994 A1 (Lai).
	Lai discloses, referring primarily to figures 2-4 and 7, a control circuit board (M1, [0003]) comprising: a board (2) including a first surface and a second surface, wherein the first surface and the second surface are on opposite sides of the board; an integrated circuit (1) disposed on the first surface of the board; and a pad group (24) disposed on the second surface of the board and electrically connected to the integrated circuit through a through-hole (C21, C22) formed in the board [claim 1], wherein the pad group includes a plurality of pads that extend in a first direction and are placed at equal distances along a second direction that is perpendicular to the first direction (best seen in figure 4) [claim 3], further comprising: a conductive metal disposed on an inner wall of the board surrounding the through hole; and a plurality of lead lines disposed on the second surface of the board and electrically coupled to the conductive metal disposed on the inner wall of the board surrounding the through hole (shown not specifically referenced, figure 4), wherein an end of each of the plurality of pads is electrically connected to one of the plurality of lead lines (best seen in figure 4) [claim 4], wherein the conductive metal is disposed on the first surface (best seen in figure 2) and the second surface (best seen in figure 4) of the board and extends on the first surface and the second surface of the board from the through hole to at least two outer edges of the board claim 5].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of US 2016/0179273 (Lee).
	Han discloses the claimed invention as described above except Han does not specifically disclose that the integrated circuit is a touch integrated circuit that has a communication interface for communicating with an external apparatus, the touch integrated circuit, in operation, performs driving control of a touch sensor, and the pad group is electrically connected to the communication interface through the through-hole formed in the board and enables the external apparatus to perform an operation test of the touch integrated circuit through the communication interface [claim 6].  However, it is well known in the art to use a touch sensor IC in a phone as evidenced by Kim ([0088], [0205]). Therefore, it would have been obvious, to one having ordinary skill in the art, to use a touch sensor as the IC in the invention of Han as is known in the art and evidenced by Lee. The motivation for doing so would have been to allow for touch screen capability in the phone of the invention of Han. Additionally, the modified invention of Han teaches that the pad group is electrically connected to the communication interface through the through-hole formed in the board and enables the external apparatus to perform an operation test of the touch integrated circuit through the communication interface (Han [0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847